Citation Nr: 1628077	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), for the purpose of accrued benefits. 

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  He passed away in September 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Appellant testified at a hearing before the undersigned in March 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Appellant's claims must be remanded for further development to ensure that they are afforded every consideration. 

The Appellant seeks to establish service connection for a pulmonary condition as well as for the cause of Veteran's death.  At her March 2016 hearing, she asserted that during his period of service in the Navy, the Veteran was exposed to asbestos which lead to the later development of COPD, a condition that was listed as the primary cause of his death on his death certificate.  She elaborated stating that the Veteran was exposed to asbestos in the kitchen aboard the vessel as well as during his duties cleaning parts of the ship.  

A review of the record reveals that the Veteran reported receiving treatment at both the Portland, Oregon and Vancouver, Washington VA medical centers (VAMC), as early as 1998.  To date, only VA treatment records dated from September 2010 to August 2011 have been associated with the file.  On remand, the Veteran's complete VA treatment records must be obtained.

Additionally, at the March 2016 hearing the Appellant stated that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  Review of the file indicates that the Veteran was awarded SSA disability benefits in June 1990.  However, it does not appear that his complete SSA records have been obtained.  Appropriate efforts to obtain them must be made on remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Finally, a VA medical opinion should be obtained, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete treatment records from the VA Medical Center (VAMCs) in Portland, Oregon, and Vancouver, Washington, dated from January 1998 to September 2012, have been associated with the virtual file.  

2.  Make arrangements to obtain from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  

3.  After the above records have been obtained, forward the Veteran's file for an appropriate VA medical opinion.  The entire claims file (i.e. the electronic file) must be made available to the examiner for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's COPD, bronchiectasis, and/or diastolic dysfunction had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner must careful review the service treatment records and address the April 30, 1966 record showing that the Veteran was treated for chest soreness and heaviness, with findings of chest pain at midline and increased sounds in the lower lobe of the right lung.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Appellant and her representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

